Citation Nr: 0119956	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at Munroe Regional Medical Center during an 
inpatient stay from July 31, 1999, to August [redacted], 1999.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.  He died in August 1999, and the veteran's 
child, the appellant in the instant appeal, filed a claim 
seeking reimbursement of medical expenses incurred at a 
private medical facility from July 31, 1999, to August [redacted], 
1999, the date of the veteran's death.

This appeal originated from a decision of the North 
Florida/South Georgia Veterans Health System at the Malcolm 
Randall VA Medical Center in Gainesville, Florida.


REMAND

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000) (formerly 38 
C.F.R. § 17.80). Parties eligible for such payment include: 
(1) the veteran who received the services (or his or her 
guardian); (2) the hospital, clinic, or community resource 
which provided the services; and (3) a person other than the 
veteran who paid for the services. 38 C.F.R. § 17.123 (2000).

Under 38 C.F.R. § 17.120 (2000), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care and services: (1) for an adjudicated 
service- connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service- connected disability 
(does not apply outside the States, Territories, and 
possessions of the United States; the District of Columbia; 
and the Commonwealth of Puerto Rico); (4) for any illness, 
injury, or dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C.A., 
Chapter 31, and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j) (2000); and (b) In a 
medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and (c) When Federal facilities are unavailable. VA 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable; or treatment had 
been or would have been refused.

In a January 2000 statement of the case prepared by the 
agency of original jurisdiction, it was noted that the Chief 
Medical Officer at the agency of original jurisdiction had 
rendered an opinion on the relationship of the private 
medical facility admission to the preceding admission to the 
VA.  The appellant reportedly filed a notice of disagreement 
in December 1999.  The appellant argues that the veteran was 
admitted to the private medical facility for the same 
condition that he had been admitted to a VA facility several 
weeks earlier.  This and other information is not included in 
the claims folder and is presumably located in the Medical 
Administrative Services folder at the North Florida/South 
Georgia Veterans Health System at the Malcolm Randall VA 
Medical Center in Gainesville, Florida.

Furthermore, the January 2000 statement of the case, the 
agency of original jurisdiction identified the claimant as 
the veteran's widow.  However, the veteran's son completed 
the substantive appeal in February 2000, and the agency of 
regional jurisdiction correctly noted that status in a 
February 2000 supplemental statement of the case.  The agency 
of original jurisdiction must ascertain the proper claimant.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction 
must obtain the veteran's Medical 
Administrative Services folder and any 
pertinent VA medical records from the 
North Florida/South Georgia Veterans 
Health System at the Malcolm Randall VA 
Medical Center in Gainesville, Florida.  
The Medical Administrative Services 
folder should contain the Chief Medical 
Officer's opinion, the initial decision 
that forms the basis for this appeal, 
the notice of disagreement in this 
appeal, and other documentation 
pertinent to the current claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



